DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 12/13/2021. Claims 1 and 13-18 have been amended. Claims 1-18 are pending in this office action, of which claims 1, 13, 17 and 18 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/13/2021, with respect to the rejection of claim 13 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 
Applicant’s arguments, see 8-12, filed 12/13/2021, with respect to the rejection(s) of claims 1-18 under 35 USC 102 and 103 have been fully considered but are not persuasive. 

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the 
 
Applicant argues:
Kidron does not teach or suggest "receiving, from the first computing device, a seed for a shuffle algorithm that enables the shuffle algorithm to arrange the plurality of media content items in a defined order based on the seed, the first computing device having arranged the plurality of media content items in the defined order based on the seed." as in claim 13 (page 9). 

In response to applicant's argument a:  The argument is that Kidron teaches a "seed track" is "used as a basis for determining additional audio content to play next, in other words Kidron uses a seed track to select the next audio content item to play. 
Applicant argued Kidron uses a seed track to select the next audio content item to play. That indicates Kidron teaches the plurality of media content items are selected to play based on the seed track. Kidron also teaches in para 0074-0076 that if the user expressed a preference for a particular song during the onboarding process (i.e., received from another device or first computing device), then that song may be used as a seed to identify audio content based on algorithms A1-A5. With para 0076 for when server 130 selects a playlist which will be the next playlist to be played, the server may send that playlist to mobile device 110 without also sending the audio tracks on that selected playlist to the mobile device. Sending the playlist by itself can conserve resources, e.g., bandwidth and/or storage. Fig. 4 and paragraph 0078-0079 of Kidron teaches playlist 450 is selected (e.g., by one of algorithms A1, A2, A3, A4, A5) to be played next (after track 405 finishes, i.e., which corresponds to the seed track). The playlist which is to be played next (here, playlist 450) may be played beginning with the track that is after the seed track (which is present in playlist 450), or beginning with the first track in playlist 450 if 

Kidron and Eckerdal do not teach or suggest, "determining, by the first computing device, a seed for a shuffle algorithm that enables the shuffle algorithm to arrange the plurality of media content items in a second order based on the seed," and "sending, by the first computing device, the seed, along with a second reference to the plurality of media content items, to a second computing device without sending the second order of the plurality of media content items," as required by amended claim 1. (page 11).

In response to applicant's argument b:  The argument is that Eckerdal teaches that "[t]he media server can transmit context information associated with a media stream to a client device that is presenting that stream." 
Upon further review of Kidron reference, Kidron teaches the argued limitations. With respect to the determining step, Kidron teaches in para 0074-0076 that if the user expressed a preference for a particular song during the onboarding process (i.e., received from another device or first computing device), then that song may be used as a seed to identify audio content based on algorithms A1-A5. Fig. 4 and paragraph 0078-0079 of Kidron teaches playlist 450 is selected (e.g., by one of algorithms A1, A2, A3, A4, A5) to be played next (after track 405 finishes, which corresponds to the seed track). The playlist which is to be played next (here, playlist 450) may be played beginning with the track that is after the seed track (which is present in playlist 450), or beginning with the first track in playlist 450 if the seed track is the last track in playlist 450. Tracks in that next playlist 450 are played in order, and playback wraps around to the beginning of playlist 450 after the last song in playlist 450 ends, at which point tracks continue in order until the track in playlist 450 that precedes the seed track. Therefore, a seed is selected during onboarding process and identify audio contents using the algorithms A1-A5 to continuous play with defined order based on the seed.
		With respect to the sending step, Kidron teaches in para 0030 for remote network 120 may include one or more databases 150 for storage of information regarding users and relevant statistics such as how often certain audio tracks are played by users. Users of mobile device 110 can create playlists and add songs to them, and users can view, select, and/or express a preference for playlists created by other users, and statistics regarding playlists (e.g., how many users like or have selected a particular playlist) can be stored at database 150. Users of mobile device 110 can also subscribe to or follow other users, and this information can also be stored at database 150 and can be retrieved later to facilitate social network-based music selection. With Fig. 4 and para 0078-0079 the selected playlist may be play back in order based on the seed track among the users who expressed a preference, subscribed to or follow other users.
		Kidron also teaches in para 0068-0069 that the currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value. In this circumstance, server 130 may be searched for additional audio content to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (e.g., algorithms based on features or relationships in a social network) with para 0069 for Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1
		 In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidron, US 20150195315 A1 (hereinafter “Kidron”) 
As to claim 1,
Kidron teaches a method for communicating a defined order of a plurality of media content items (Kidron, para 0068, generating and delivering playlist based on the seed a method for delivering audio tracks to a wireless mobile device with para 0077 for predetermined number of tracks can possibly be selected to be played next), the method comprising: 
receiving, by a first computing device, a first reference to a plurality of media content items arranged in a first order (Kidron, para 0040, If the user enters an artist name at the input prompt 302 shown in FIG. 3A, the most recent album (or, in certain embodiments, any album) from that artist will be downloaded from server 130 to mobile device 110 (i.e., first computing device).  In certain embodiments, server 130 identifies at least one playlist containing the most-played song (or N most-played songs) by that artist.  Mobile device 110 may download this identified playlist (or playlists) and/or may download the audio tracks themselves that are referenced in the playlist(s) (i.e., first reference contain playlist in a first order)); 
determining, by the first computing device, a seed for a shuffle algorithm that enables the shuffle algorithm to arrange the plurality of media content items in a second order based on the seed (Kidron, para 0068-0069 and 0075-0076, if the user expressed a preference for a particular song during the onboarding process (described in para 0036), then that song may be used as a seed to identify audio content based on social network features as described above regarding algorithms A1-A5. When server 130 selects a playlist which will be the next playlist to be played, the server may send that playlist to mobile device 110 without also sending the audio tracks on that selected playlist to the mobile device. Sending the playlist by itself can conserve resources, e.g., bandwidth and/or storage with Fig. 4 and para 0078-0079 the playlist 450 is played in order based on the seed track 405); and 
sending, by the first computing device, the seed, along with a second reference to the plurality of media content items, to a second computing device without sending the second order of the plurality of media content items (Kidron, para 0068-0069 for the currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value. In this circumstance, server 130 may be searched for additional audio content to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (e.g., algorithms based on features or relationships in a social network) with para 0069 for Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1); 
wherein the plurality of media content items are played back at the first computing device or the second computing device in the second order (Kidron, Fig. 4 and para 0078-0079, playlist 450 is selected (e.g., by one of algorithms A1, A2, A3, A4, A5) to be played next (after track 405 finishes) with para 0079 for The playlist which is to be played next (here, playlist 450) may be played beginning with the track that is after the seed track (which is present in playlist 450), or beginning with the first track in playlist 450 if the seed track is the last track in playlist 450. Tracks in that next playlist 450 are played in order, and playback wraps around to the beginning of playlist 450 after the last song in playlist 450 ends, at which point tracks continue in order (i.e., second order) until the track in playlist 450 that precedes the seed track).

As to claim 2,
Kidron teaches determining the seed comprises: 
generating a plurality of seeds for the shuffle algorithm (Kidron, para 0036 and 0068 for The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value. In this circumstance, server 130 may be searched for additional audio content to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (e.g., algorithms based on features or relationships in a social network); 
generating a respective order of the plurality of media content items for each seed using the shuffle algorithm (Kidron, para 0036 and 0069 for Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1); 
determining a fitness score associated with each order (Kidron, para 0058-0064 different category and weighting are used for selecting music); and 
selecting the seed that corresponds to the order having the best fitness score (Kidron, para 0058-0059 for selecting songs based on category following, popular songs).  
As to claim 3,
Kidron teaches each seed is a random number (Kidron, para 0068 for The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value).  
As to claims 4 and 14,
Kidron teaches the second reference points to a location where an identifier for each of the plurality of media content items is stored (Kidron, para 0038, Playlists may contain pointers (i.e., second reference) to tracks in the Yonder library of audio data (e.g., stored at storage unit 140), rather than the tracks themselves, allowing easy sharing of playlists among users (i.e., sending) without the need to immediately send the audio files contained on a playlist. Users can create, manage, and share playlists, which increases the degree to which users can benefit from other users' participation in the Yonder music service).  
As to claims 5 and 15,
Kidron teaches the second reference comprises a uniform resource locator "URL" (Kidron, para 0038, Playlists may contain pointers (i.e., second reference) to tracks in the Yonder library of audio data (e.g., stored at storage unit 140), rather than the tracks themselves, allowing easy sharing of playlists among users (i.e., sending) without the need to immediately send the audio files contained on a playlist. Users can create, manage, and share playlists, which increases the degree to which users can benefit from other users' participation in the Yonder music service with para 0019 for The remote network includes one or more remote servers capable of wireless communication with the mobile device over the wireless communication link (i.e., URL), and one or more storage units containing audio data of a plurality of audio tracks).  
As to claim 6,
Kidron teaches packaging the second reference and the seed into a single data package before sending (Kidron, para 0068, The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value. In this circumstance, server 130 (i.e., second reference) may be searched for additional audio content (i.e., package) to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (e.g., algorithms based on features or relationships in a social network).  
As to claims 7 and 16,
Kidron teaches teaches the second computing device comprises a client device configured to arrange the plurality of media content items in the second order by using the shuffle algorithm, the seed and the second reference, such that the client device is enabled to cause playback of the plurality of media content items in the defined order (Kidron, para 0069, Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1. The weighting for this algorithm may be 40%. In other words, there is a 40% chance that algorithm A1 will be selected).  
As to claim 8,
Kidron teaches teaches the second computing device comprises a memory, the method further comprising storing the seed and the second reference in the memory for later retrieval (Kidron, para 0045, Audio tracks and related metadata that are downloaded to mobile device 110 as a result of the onboarding process may be stored to memory component 240 of mobile device 110 in a manner that is referred to herein as temporary storage with para 0084 for A playlist selected by this algorithm (B1) will begin playback in offline mode at the track that follows the seed track, with wraparound to the beginning of the playlist when the end of the playlist is reached, and this playlist will stop playing when the track that precedes the seed track has completed.  At that point, the last song played from this playlist will be used as the next seed track.  If any track in this selected playlist is not locally available (stored in memory component 240 of mobile device 110), then such a track is skipped, because it is not possible to obtain the track from server 130 due to the lack of wireless connectivity).  
As to claim 9,
Kidron teaches teaches receiving a current playback position in the second order (Kidron, para 0086, Select (i.e., receiving) a playlist that a) contains the seed track and b) was not created by the current user.  The weighting for this algorithm may be 20%.  Examples of a type of playlist not created by the current user may include: 1) a track created by someone other than the current user (e.g., an authority or other member in the social network of the current user); or 2) a playlist that was downloaded to mobile device 110 as a result of being selected by the online continuous play algorithm); and 
sending the current playback position along with the seed and the second reference (Kidron, para 0091, when a user is listening to one track in an album, additional tracks in the album can be caused to be downloaded in the background (while the one track is playing), based on an inferred user preference.  For example when one track that was progressively downloaded has been playing for a predetermined length of time, other tracks in the same album are automatically downloaded as well, because it can be inferred that the user likes the currently playing track if she has listened to it for that predetermined length of time).  
As to claim 10,
Kidron teaches the first computing device comprises a client device (Kidron, Fig. 1 element 110).  
As to claim 11,
Kidron teaches the first computing device comprises a first server system (Kidron, Fig. 1 element 130).  
As to claim 12,
Kidron teaches teaches the second computing device comprises a second server system distinct from the first server system (Kidron, para 0014 and Fig. 1 the remote network includes one or more servers).  

As to claim 13,
Kidron teaches a method for generating a defined order of a plurality of media content items, (Kidron, col. 13 lines 57-67, generating and delivering playlist based on the seed a method for delivering audio tracks to a wireless mobile device with col. 15 lines 64-65, predetermined number of tracks can possibly be selected to be played next), the method performed at a client device (Kidron, Fig. 1 element 110) and comprising: 
receiving, from a first computing device distinct from the client device, a reference to the plurality of media content items (Kidron, para 0069, Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1); 
receiving, from the first computing device, a seed for a shuffle algorithm that enables the shuffle algorithm to arrange the plurality of media content items in a defined order based on the seed (Kidron, para 0068, The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers (i.e., second order) based on a seed value. In this circumstance, server 130 may be searched for additional audio content to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (i.e., shuffle algorithm) (e.g., algorithms based on features or relationships in a social network with para 0071 for Algorithm A3: Select a playlist that the current user (i.e., the user of the mobile device 110 on which the current track is playing) has subscribed to and that includes the currently playing track. The weighting for this algorithm may be 10%. Like algorithm A2, algorithm A3 also uses the social network feature of subscribing, algorithm A3 selects a playlist that the user herself subscribed to, rather than simply basing the selection on what others have subscribed to. Thus, social network features such as subscribing can be leveraged in various ways.),
the first computing device having arranged the plurality of media content items in the defined order based on the seed (Kidron, para 0071 for Algorithm A3: Select a playlist that the current user (i.e., the user of the mobile device 110 on which the current track is playing) has subscribed to and that includes the currently playing track. The weighting for this algorithm may be 10%. Like algorithm A2, algorithm A3 also uses the social network feature of subscribing, algorithm A3 selects a playlist that the user herself subscribed to, rather than simply basing the selection on what others have subscribed to. Thus, social network features such as subscribing can be leveraged in various ways); and 
using, by the client device, the shuffle algorithm, the seed, and the reference to arrange the plurality of media content items in the defined order such that the client device is enabled to cause playback of the plurality of media content items in the defined order, without receiving the plurality of media content items in the defined order from first computing device (Kidron, para 0055 and 0068-00671, The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers (i.e., second order) based on a seed value. In this circumstance, server 130 may be searched for additional audio content to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (i.e., shuffle algorithm) (e.g., algorithms based on features or relationships in a social network); and 
playing back a media content item of the plurality of media content item of the plurality of media content items according to the defined order (Kidron, Fig. 4 and para 0079, The playlist which is to be played next (here, playlist 450) may be played beginning with the track that is after the seed track (which is present in playlist 450), or beginning with the first track in playlist 450 if the seed track is the last track in playlist 450. Tracks in that next playlist 450 are played in order, and playback wraps around to the beginning of playlist 450 after the last song in playlist 450 ends, at which point tracks continue in order until the track in playlist 450 that precedes the seed track. Thus, in the example shown in FIG. 4, after track 405 of playlist 400 finishes playing, track 406 of playlist 450 is played (because it occurs after track 405 in playlist 450), and then tracks 407, 408, 409, 410, and 411 are played, and then tracks 412, 413, and 414 (which is the track preceding seed track 405) are played. Track 414 is used as a new seed track for determining a new "next" playlist (to be played after playlist 450).


As to claim 17,
This is a medium claim corresponding recites similar limitation as claim 1, therefore the same rejection applies to this claim. Additionally, Kidron teaches A non-transitory computer-readable medium having stored thereon instructions that, when executed by an electronic device with one or more processors cause the electronic device to perform a set of operations (Kidron, para 0114, the systems described herein may be implemented in hardware, firmware, or software encoded on a non-transitory computer-readable storage medium).
As to claim 18,
This is a device claim corresponding recites similar limitations as claim 1, therefore the same rejection applies to this claim. Additionally, Kidron teaches an electronic device, comprising: one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for performing the recited function (Kidron, para 0031 and Fig. 2, mobile device 110 includes a transceiver 210, an audio output component 220, a computer processor 230, one or more memory components 240, and an application 250 stored in the memory component(s) 240 for processing and playing of digital audio).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Coburn IV et al. (US 20140331133 A1) discloses a method involves a computing device of a media playback system (a) receiving a request to playback one or more media items that are from a playlist associated with a controller application, (b) applying to the one or more media items one or more playback policies that are associated with the controller application, where a given playback policy restricts at least one aspect of playback of at least one of the one or more media items, and (c) causing playback of the one or more media items in accordance with the one or more playback policies.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/10/2022

/NARGIS SULTANA/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164